Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Palan on 6/9/2022.
The application has been amended as follows: 
CLAIMS

Claims 2, 3, 12, 13,  20 have been canceled.
1. (Currently Amended) An engine that uses detonation for generating energy, the engine comprising:
a housing;
an inlet configured to inject a fuel mixture into an ignition region of the housing, the inlet being attached to the housing;
an ignitor located in the ignition region and configured to ignite the fuel mixture;
a deflagration to detonation, DDT, region in fluid communication and downstream from the ignition region;
a pair of electrodes located in the DDT region and configured to apply nanosecond repetitive voltage pulses with an amplitude smaller than a threshold breakdown voltage of the fuel mixture to the ignited fuel mixture in the DDT region; and
a detonation region, within the housing, in fluid communication and downstream from the DDT region, wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that transition a combustion front propagation, of the ignited fuel mixture, through the housing, from a deflagration mode to a detonation mode, wherein a pressure wave moves ahead of the combustion front in the DDT region, and wherein the nanosecond repetitive voltage pulses are applied between the combustion front and the pressure wave or are applied into the combustion front itself.

11. (Currently Amended) A method for driving an engine that uses detonation for generating energy, the method comprising:
injecting a fuel mixture at an inlet, into an ignition region of a housing;
igniting the fuel mixture with an ignitor located in the ignition region;
applying nanosecond repetitive voltage pulses with an amplitude smaller than a threshold breakdown voltage of the fuel mixture to the ignited fuel mixture, with a pair of electrodes located in a deflagration to detonation, DDT, region, which is in fluid communication and downstream from the ignition region; and
initiating a detonation of a combustion front in a detonation region, within the housing, which is in fluid communication and downstream from the DDT region,
wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that initiate a transition of the combustion front propagation, of the ignited fuel mixture, through the housing from a deflagration mode to a detonation mode, wherein a pressure wave moves ahead of the combustion front in the DDT region, and wherein the nanosecond repetitive voltage pulses are applied between the combustion front and the pressure wave or are applied into the combustion front itself.
19. (Currently Amended) An auto-driven plasma actuator control system comprising:
a pulser configured to generate nanosecond repetitive voltage pulses;
a pair of electrodes to be located in a deflagration to detonation, DDT, region of an engine, and configured to apply nanosecond repetitive voltage pulses having an amplitude smaller than a threshold breakdown voltage of a fuel mixture to the DDT region; and
a control system configured to control the pulser and the pair of electrodes,
wherein the control system turns on the pair of electrodes before a combustion front of an ignited fuel mixture of the engine arrives at a location of the pair of electrodes and turns the pair of electrodes off after the combustion front has passed, and
wherein the nanosecond repetitive voltage pulses generate a non-thermal plasma that transitions the combustion front propagation, of the ignited fuel mixture, through the engine from a deflagration mode to a detonation mode, wherein a pressure wave moves ahead of the combustion front in the DDT region, and wherein the nanosecond repetitive voltage pulses are applied between the combustion front and the pressure wave or are applied into the combustion front itself.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach the claims as amended above.  Lekyko, as previously applied, teach the use of electrodes and nanosecond repetitive voltage pulses and apply the pulses 28 prior to the detonation wave arriving, i.e. preparing the fuel/air mixture ahead of the detonation wave 32 for detonation [see end of paragraph 0037 & Fig. 5D] and its teachings are highly relevant to preparing a fuel/air mixture ahead of a pressure wave and [deflagration] combustion front to assist in transition to detonation [mentioned by the Examiner as in the literature during the interview].  However, the timing of the applicant’s invention is precisely when a pressure wave moves ahead of the combustion front in the DDT region, and wherein the nanosecond repetitive voltage pulses are applied between the combustion front and the pressure wave or are applied into the combustion front itself.  Accordingly, the claims are distinct from the art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 19, 2022